ACCEPTED
                                                                                         03-14-00535-CV
                                                                                                 4953214
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
April 20, 2015                                                                      4/20/2015 1:48:55 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                       NO. 03-14-00535-CV
      ___________________________________________________

                      IN THE COURT OF APPEALS
                  FOR THE THIRD DISTRICT OF TEXAS
                          AT AUSTIN, TEXAS
      ___________________________________________________

                            David Young,
                             Appellant,
                                 v.
      Trails End Homeowners Association, Inc., TLS Properties, Ltd.,
       TLS Operating Company, LLC, Van Keene and Rick Durapau,
                             Appellees.


      On Appeal from the 200th Judicial District Court of Travis County, Texas
     (Honorable Scott H. Jenkins, of the 53rd Judicial District Court, Presiding)
                    Trial Court Cause No. D-1-GN-10-003864


            AMENDED JOINT AND UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE APPELLEE’S BRIEFS
     TO THE HONORABLE COURT OF APPEALS:

           COMES NOW Appellees Trails End Homeowners Association, Inc.,

     TLS Properties, Ltd., TLS Operating Company, LLC and Van Keene

     (“Appellees”), and file this Amended Joint and Unopposed Motion for

     Extension of Time to File Appellee’s Briefs, seeking a 30 day extension of

     time in which to file their briefs, thereby extending the deadline of April 22,

     2015, up to and including May 22, 2015.




                                           1
      1.    Appellant’s brief was originally due on or about December 19,

2014. After obtaining three separate extensions, Appellant’s deadline was

ultimately extended to March 18, 2015, when it filed its brief. Upon the

Court’s instruction, Appellant filed a corrected version of their brief on

March 23, 2015. As a result, the current deadline for Appellees to file their

briefs is April 22, 2015.

      2.    Pursuant to Rules 10.5(b) and 38.6(d), of the Texas Rules of

Appellate Procedure, Appellee seeks a twenty (30) day extension of time in

which to file their briefs, thus extending the deadline up to and including

May 22, 2015.

      3.    Appellees seek the requested extension of time because

Appellee’s agreement to extend Appellants’ deadline to file its brief on at

least two occasions resulted in Appellee’s deadline to fall at a time when its

lead trial and appellate counsel’s travel schedule has been burdened with

personal and professional activities– both within and outside the State of

Texas – that command significant expenditures of time.

      4.    Appellees have not requested any previous extensions of time in

this proceeding. This motion is filed in good faith and is not sought for

purposes of obstruction or delay, but rather is requested so that justice may

be done.


                                      2
      5.    No party, including Appellant, opposes the extension. After

conferring, all parties have agreed to the relief requested herein.

      6.    WHEREFORE           PREMISES        CONSIDERED,           Appellees

respectfully request that the Court grant their joint and unopposed motion

to extend the time to file their briefs by thirty (30) days to and including

May 22, 2015.

                                       Respectfully submitted,

                                       JACKSON WALKER L.L.P.

                                       By: /s/ Christopher R. Mugica
                                           Christopher R. Mugica
                                           State Bar No. 24027554
                                           cmugica@jw.com
                                           Emilio B. Nicolas
                                           State Bar No. 24058022
                                           enicolas@jw.com
                                           100 Congress Avenue, Suite 1100
                                           Austin, Texas 78701
                                           (512) 236-2000
                                           (512) 236-2002 – Fax

                                                         and




                                       3
    W. Thomas Buckle
    State Bar No. 03299000
    tbuckle@sbylaw.com
    Jeff Tippens
    State Bar No. 24009121
    jtippens@sbylaw.com
    Scanlan, Buckle & Young, P.C.
    602 West 11th Street
    Austin, Texas 78701
    (512) 478-4651
    (512) 478-7750 – Fax

ATTORNEYS FOR APPELLEE
TRAILS END HOMEOWNERS
ASSOCIATION, INC. AND VAN
KEENE

STRASBURGER & PRICE, LLP

By: /s/Derek Quick
    Derek Quick
    State Bar No. 24072471
    derek.quick@strasburger.com
    720 Brazos Street, Suite 700
    Austin, Texas 78701
    (512) 499-3600
    (512) 499-3660 - Fax

ATTORNEYS FOR APPELLEES
TLS PROPERTIES, LTD. AND
TLS OPERATING COMPANY,
LLC




4
                     CERTIFICATE OF CONFERENCE
     In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate

Procedure, this is to certify that on April 16, 2015 the undersigned counsel

for Appellees Trails End Homeowners Association, Inc. and Van Keene

conferred with counsel for Appellant regarding the merits of the foregoing

motion, and Mr. Casey indicated that he agrees with the relief requested

therein. Furthermore, on April 20, 2015 the undersigned counsel also

conferred with Pro Se Appellee, Rick Durapau regarding the merits of the

foregoing motion, and Mr. Durapau indicated that he agrees with the relief

requested therein.



                                   /s/ Christopher Mugica
                                   Christopher Mugica




                                     5
                       CERTIFICATE OF SERVICE
      This is to certify that on this 20th day of April, 2015, a true and correct
copy of the above and foregoing document was electronically mailed to the
parties registered or otherwise entitled to receive electronic notices in this
case pursuant to the Electronic Filing Procedures in this Court and/or via
electronic mail upon:

        Stephen Casey
        Casey Law Office, P.C.
        595 Round Rock West Drive, Suite 102
        Round Rock, Texas 78681
        Stephen@caseylawoffice.us

        Rick Durapau, Pro Se
        11907 Misty Brook Drive
        Austin, Texas 78727
        rdurapau@gmail.com




                                     /s/ Christopher R. Mugica
                                     Christopher R. Mugica




                                       6
12989071v.3